 

 
EXHIBIT 10.38
AMENDMENT NO. 2 TO LOAN,
GUARANTY AND SECURITY AGREEMENT
This Amendment No. 2 Loan, Guaranty and Security Agreement (this “Amendment”),
dated as of December 20, 2010, is made by SANMINA-SCI CORPORATION, a Delaware
corporation (“Sanmina”), HADCO CORPORATION, a Massachusetts corporation
(“Hadco”), HADCO SANTA CLARA, INC., a Delaware corporation (“Hadco Santa
Clara”), SANMINA-SCI SYSTEMS HOLDINGS, INC., a Delaware corporation (“SSCI
Holdings”), SCI TECHNOLOGY, INC., an Alabama corporation (“SCI Technology”),
SCIMEX, INC., an Alabama corporation (“Scimex”, and together with Sanmina,
Hadco, Hadco Santa Clara, SSCI Holdings and SCI Technology, collectively,
“Borrowers”), SANMINA-SCI SYSTEMS (CANADA) INC., a Nova Scotia limited company,
and SCI BROCKVILLE CORP., a Nova Scotia unlimited company, each as a Designated
Canadian Guarantor (as defined in the Loan Agreement referred to below), the
financial institutions listed on the signature pages hereof as Lenders, and BANK
OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
RECITALS
Reference is hereby made to the Loan, Guaranty and Security Agreement dated as
of November 19, 2008 (as amended pursuant to that certain Amendment No. 1 to
Loan Guaranty and Security Agreement dated as of April 6, 2010, the “Loan
Agreement”) among the Borrowers, the Designated Canadian Guarantors, the Lenders
from time to time party thereto and the Agent.
The parties hereto agree to amend the Loan Agreement as set forth herein on the
terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
1.Definitions.
Unless otherwise expressly defined herein, all capitalized terms used herein and
defined in the Loan Agreement shall be used herein as so defined. Unless
otherwise expressly stated herein, all Section references herein shall refer to
Sections of the Loan Agreement.
2.Amendments to Loan Agreement.
  
(a)The definition of “Accounts Formula Amount” in Section 1.1 is amended and
restated in its entirety to read as follows:
 
“Accounts Formula Amount: the sum of (a) 85% of the Value of Eligible Accounts
and (b) the lesser of (i) 65% of the Value of Eligible Foreign Accounts and (ii)
30% of the Borrowing Base, but in any event the amount determined pursuant to
this subclause (b) shall be an amount not in excess of the amount determined
pursuant to subclause (a) of this definition.”
(b)The definition of “Eligible Foreign Account” in Section 1.1 is amended by
inserting the words “or a Designated Foreign Account Debtor, in each case” after
the words “Foreign Account Debtor” in the first line thereof.
 
(c)Section 1.1 is further amended by inserting the following new definition in
the appropriate alphabetical order:
 
“Designated Foreign Account Debtor: an Account Debtor (i) that is listed on
Annex A to Amendment No. 2 to this Agreement, as such Annex A may be updated or
supplemented from time to time with the written consent of the Required Lenders
or (ii) that is not organized and does not have its principal offices or assets
in the United States but whose controlling Affiliate is organized or has its
principal offices or assets in

 

--------------------------------------------------------------------------------

 

the United States.”
 
3.Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Amendment No. 2 Effective Date”) if on or before
December 20, 2010, (a) the Agent shall have received counterparts of this
Amendment executed by the Obligors and the Lenders (or, as to any of the
Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment); and (b) all fees and expenses due and payable under the Loan
Agreement shall have been paid.
 
4.Representations and Warranties. Each Obligor hereby represents and warrants to
the Agent and the Lenders that, as of the Amendment No. 2 Effective Date and
after giving effect to this Amendment, (a) all representations and warranties
set forth in the Loan Documents are true and correct in all material respects as
if made again on and as of the Amendment No. 2 Effective Date (except for those
which by their terms specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (b) no Default or Event of Default has
occurred and is continuing and (c) the Loan Agreement (as amended by this
Amendment) and all other Loan Documents are and remain legal, valid, binding and
enforceable obligations of the Obligors in accordance with the terms thereof
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors' rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
 
5.Reference to Agreement. Each of the Loan Documents, including the Loan
Agreement and the Guaranty, and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Loan Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Loan
Agreement, whether direct or indirect, shall mean a reference to the Loan
Agreement as amended hereby. Each of this Amendment and Annex A hereto shall
constitute a Loan Document.
 
6.Costs and Expenses. The Company shall pay on demand all reasonable costs and
expenses of the Agent and the Lenders (including the reasonable fees, costs and
expenses of counsel to the Agent and the Lenders) incurred in connection with
the preparation, execution and delivery of this Amendment.
 
7.Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
 
8.Execution. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.
 
[The remainder of this page is intentionally left blank.]
 
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWERS:
 
SANMINA-SCI CORPORATION
 
By:    /s/ Robert K. Eulau                
Name: Robert K. Eulau
Title:     Executive Vice President and Chief Financial Officer
    
 
 
HADCO CORPORATION
HADCO SANTA CLARA, INC.
SANMINA-SCI SYSTEMS HOLDINGS, INC.
SCI TECHNOLOGY, INC., for itself and as
successor-in-interest to SCIMEX, INC.
 
By:    /s/ Robert K. Eulau                
Name: Robert K. Eulau
Title:     Executive Vice President and Chief Financial Officer    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
GUARANTORS:
 
SCI BROCKVILLE CORP.                    
 
By:    /s/ Christopher K. Sadeghian            
Name: Christopher K. Sadeghian
Title:     Director
 
 
 
SANMINA-SCI SYSTEMS (CANADA) INC.        
 
By:    /s/ Robert K. Eulau                
Name: Robert K. Eulau
Title:     Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and Lender
 
By:    /s/ Stephen King            
Name: Stephen King
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                        
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Lender
 
By:    /s/ Paul O'Leary                
Name:     Paul O'Leary                    
Title:    Director                    
 
By:    /s/ Evelyn Thierry                
Name:     Evelyn Thierry                
Title:    Director                    
 
 
GOLDMAN SACHS LENDING PARTNERS
LLC, as Lender
 
By:    /s/ Lauren Day                
Name:     Lauren Day                
Title:    Authorized Signatory                
 
 
MORGAN STANLEY SENIOR FUNDING,
INC., as Lender
 
By:    /s/ Sharon Bazbaz            
Name: Sharon Bazbaz                
Title:    Vice President                
 
 
SIEMENS FINANCIAL SERVICE, INC.,
as Lender
 
By:    /s/ Anthony Casciano            
Name: Anthony Casciano            
Title:    Managing Director            
 
 
By:    /s/ Douglas Maher        
Name: Douglas Maher            
Title:    Managing Director            
 
 

 